Title: To Benjamin Franklin from Jonathan Williams, Jr., 27 March 1780
From: Williams, Jonathan Jr.
To: Franklin, Benjamin


Dear & honoured Sir
Nantes March 27 1780
Mr De Chaumont has sent me Mr Bondfields Letter to you with authority to freight his Ships on the same Conditions as the King Freights which Mr Bondfield supposes to be 25 l.t. pr Ton & Insurance out & home without Premium.
As it does not appear by Mr De Chaumonts Letter that he understands more than Insurance out & that at a certain Premium I did not think myself authorized to comply with Mr Bondfields Conditions, more especialy as the Terms the King allows are so various that no precedent can be fixed. I have therefore brought him to decisive Terms & put them in form of an agreement to which you will please to give your Assent or negative. If you approve of them please to sign the Approbation at the Foot of the Agreement in order to give me proper authority to execute the Conditions.— I do not know how you could do Better & was it not for the Insurance Back I should think the terms exceeding easy, the Insurance is however the only motive these People have to enter into such an Agreement for they really do not gain by the Price of the Freight their Outfitts are so exceeding heavy.
Mr De Chaumont ordered me to send all I could to Brest but not a Waggon was to be had all being taken for the King. I have however found 50 Mules which I have sent forward with two Bales each. It is my Intention to ship in Pieces whatever may not be made up at the Time the Ships are ready.

In order to save Time for every moment is now precious I send this by the Express half the Expence of which Mr Bondfield has agreed to Pay.
Please to remember the Affair with Mr Paulze for without an Order from the Farmer I cannot get the Cloaths cleared.—
I am ever Your dutifull & Affectionate Kinsman
Jona Williams J 
Notation: Jona Williams March 27. 80
